Barker, J.
It is so plainly dangerous for a person to put his head into an elevator well for the purpose of shouting up the shaft for the car to come down, that the verdict for the defendants was rightly ordered. Murphy v. Webster, 151 Mass. 121. Rood v. Lawrence Manuf. Co. 155 Mass. 590. Degnan v. Jordan, 164 Mass. 84. See also Taylor v. Carew Manuf. Co. 143 Mass. 470; Ballou v. Collamore, 160 Mass. 246.
The exception to the exclusion of evidence was not argued, and we treat it as waived.

Exceptions overruled.